Name: Commission Regulation (EC) No 1227/98 of 12 June 1998 fixing the maximum aid for concentrated butter for the 183rd special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities13. 6. 98 L 168/19 COMMISSION REGULATION (EC) No 1227/98 of 12 June 1998 fixing the maximum aid for concentrated butter for the 183rd special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 7a(3) thereof, Whereas, in accordance with Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community (3), as last amended by Regulation (EC) No 417/98 (4), the inter- vention agencies are opening a standing invitation to tender for the granting of aid for concentrated butter; whereas Article 6 of that Regulation provides that in the light of the tenders received in response to each special invitation to tender, a maximum amount of aid is to be fixed for concentrated butter with a minimum fat content of 96 % or a decision is to be taken to make no award; whereas the end-use security must be fixed accordingly; Whereas, in the light of the tenders received, the maximum aid should be fixed at the level specified below and the end-use security determined accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 183rd special invitation to tender under the standing invitation to tender opened by Regulation (EEC) No 429/90, the maximum aid and the amount of the end-use security shall be as follows: Ã¯ £ § maximum aid: ECU 134/100 kg Ã¯ £ § end-use security: ECU 148/100 kg. Article 2 This Regulation shall enter into force on 13 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 45, 21. 2. 1990, p. 8. (4) OJ L 52, 21. 2. 1998, p. 18.